Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-17-2005

Brown v. Brannigan
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4636




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Brown v. Brannigan" (2005). 2005 Decisions. Paper 1169.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1169


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
APS-222                                                     NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                    NO. 04-4636
                                 ________________

                               WENDELL K. BROWN,

                                           Appellant

                                             v.

               ASST. DPTY SECRETARY SEBRANNIGAN;
            SUPERINTENDENT DRAGOVIC; TYPIST HOLDEN;
                MEDICAL ADMINISTRATOR CERULLO;
            NURSE'S SUPERVISOR CONNELL; RENATO DIAZ;
       NURSE'S SUPERVISOR CHIPRIANO; PHYSICIAN'S ASS RUTT;
   JOSEPH RUSH; GARY A. HALL; BINNER, CHIEF HEARING EXAMINER;
           MEDICAL DIRECTOR BADDICK, SCI GRATERFORD;
             MEDICAL DIRECTOR LASKY, SCI CAMP HILL;
                  VERZELLA, Lycoming County Prison;
               DOCTOR KEENAN, Lycoming County Prison;
               DOCTOR SOLOUFF, Lycoming County Prison;
          DOCTOR JANTON, Pennsylvania Neurological Associates
                ____________________________________

                    On Appeal From the United States District Court
                        For the Middle District of Pennsylvania
                              (D.C. Civ. No. 01-cv-00366)
                      District Judge: Honorable James M. Munley
                    _______________________________________


          Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                  APRIL 28, 2005

          Before:   SLOVITER, NYGAARD AND FUENTES, Circuit Judges.

                                (Filed: May 17, 2005)
                               _______________________

                                       OPINION
                               _______________________

PER CURIAM

       Wendell K. Brown appeals from the District Court’s order denying his motion for

relief from judgment. We conclude that the District Court did not abuse its discretion in

denying the motion; therefore, we will dismiss the appeal pursuant to 28 U.S.C.

§ 1915(e)(2)(B).

       The parties are familiar with the facts, and we will only briefly revisit them here.

In February 2001, Brown filed a § 1983 complaint alleging deliberate indifference to his

serious medical needs and asserting federal constitutional as well as state law claims. He

amended the complaint in August 2002 to add new defendants and remove others. In

September 2003, the District Court granted all outstanding motions to dismiss and

dismissed the complaint as to the remaining two defendants pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii). Brown did not appeal. In August 2004, Brown filed a motion for

relief from judgment pursuant to Fed. R. Civ. P. 60, claiming that “state and county

prosecutors have refused to allow” him to bring his state law claims in state court. The

motion was denied. He then filed this timely appeal.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. The denial of a Rule 60(b)

motion is reviewed for abuse of discretion. Reform Party of Allegheny County v.

Allegheny County Dept. of Elections, 174 F.3d 305, 311 (3d Cir. 1999). An appeal from

                                              2
the denial of relief under Rule 60(b) brings up only the subject matter of the Rule 60(b)

motion and not the underlying case. Smith v. Evans, 853 F.2d 155, 158 n.1 (3d Cir.

1988).

         The District Court correctly concluded that Brown failed to provide any basis for

granting relief under Rule 60(b). Brown does not seek relief based on mistake, newly

discovered evidence, or fraud. He also fails to show extraordinary circumstances that

would warrant relief under Rule 60(b)(6). See Morris v. Horn, 187 F.3d 333, 342 (3d Cir.

1999).

         Because the District Court did not abuse its discretion in denying the Rule 60(b)

motion, we will dismiss this appeal as lacking any arguable basis in law pursuant to 28

U.S.C. § 1915(e)(2)(B). Brown’s motion for appointment of counsel is denied.




                                             3